Name: Commission Regulation (EEC) No 4170/88 of 30 December 1988 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 88 Official Journal of the European Communities No L 367/45 COMMISSION REGULATION (EEC) No 4170/88 of 30 December 1988 fixing the amount of aid for peas, field beans and sweet lupins beginning on the third month of the marketing year ; whereas the amount of the monthly increases in the thoeshold price was fixed by Regulation (EEC) No 2258/88 (8) ; Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3870/88 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 Q, as last amended by Regulation (EEC) No 1 105/88 (6) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1988/89 marketing year was fixed by Regulation (EEC) No 2255/88 0 ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82 the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the Whereas, under Article 1 of Commission Regulation (EEC) No 2049/82 (9), as last amended by Regulation (EEC) No 1238/87 (10), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (u) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ( 12), as last amended by Regu ­ lation (EEC) No 1636/87 (13),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 110 , 29. 4. 1988 , p. 16. (3) OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 345, 14. 12. 1988 , p. 21 . (8) OJ No L 199, 26 . 7. 1988 , p . 5 . O OJ No L 219, 28 . 7. 1982, p . 36. H OJ No L 117, 5 . 5. 1987, p . 9 . (  ') OJ No L 133, 21 . 5 . 1986, p . 21 . ( 12) OJ No L 164, 24. 6 . 1985, p . 1 . 13 OJ No L 153, 13 . 6. 1987, p . 1 . 0 OJ No L 219, 28 . 7. 1982, p. 1 . (6) OJ No L 110 , 29. 4. 1988 , p. 18 . 0 OJ No L 199, 26. 7. 1988 , p. 1 . No L 367/46 Official Journal of the European Communities 31 . 12. 88 Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1935/87 ('); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1 959/87 (2) ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecu that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has been fixed by Commission Regulation (EEC) No 2731 /88 (3); Whereas, since there are no valid activating threshold or guide prices for the 1989/90 marketing year for peas, field beans and sweet lupins or intervention price for barley, the amount of the subsidy in the case of advance fixing for this marketing year for peas, field beans and sweet lupins has only been calculated provisionally on the basis of the prices valid for the 1988/89 marketing year ; whereas that amount must be applied provisionally only and will have to be confirmed or replaced when the prices and related measures for the 1989/90 marketing year are known, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2 . However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 1 January 1989 to take into account, where appropriate, the effects of the application of the activating price for these products for the 1989/90 marketing year and, particularly those concerning maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 185, 4. 7 . 1987, p . 21 . (2) OJ No L 184, 3 . 7 . 1987, p. 5. 0 OJ No L 241 , 1 . 9 . 1988, p. 116 . 31 . 12. 88 Official Journal of the European Communities No L 367/47 ANNEX I Gross aid Products intended for human consumption : (in ECU per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 (') Peas used :  in Spain 6,403 6,583 6,763 6,943 6,943 6,943 5,503  in Portugal 6,445 6,625 6,805 6,985 6,985 6,985 5,545  in antother Member State 6,760 6,940 7,120 7,300 7,300 7,300 5,860 Field beans used :  in Spain 6,760 6,940 7,120 7,300 7,300 7,300 5,860  in Portugal 6,445 6,625 6,805 6,985 6,985 6,985 5,545  in another Member State 6,760 6,940 7,120 7,300 7,300 7,300 5,860 Products used in animal feed : Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 (') A. Peas used :  in Spain 8,159 8,166 8,346 8,526 9,518 9,518 8,078  in Portugal 7,825 7,826 8,006 8,186 9,21 1 9,211 7,771  in another Member State 8,275 8,284 8,464 8,644 9,625 9,625 8,185 B. Field beans used :  in Spain 9,288 9,416 9,596 9,891 10,561 10,561 9,121  in Portugal 8,991 9,117 9,297 9,596 10,287 10,287 8,847  in another Member State 9,391 9,520 9,700 9,994 10,656 10,656 9,216 C. Sweet lupins harvested in Spain and used :  in Spain 8,109 7,879 7,879 7,879 9,201 9,201 9,201  in Portugal 7,663 7,425 7,425 7,425 8,792 8,792 8,792  in another Member State 8,263 8,035 8,035 8,035 9,343 9,343 9,343 D. Sweet lupins harvested in another Member State and used :  in Spain 9,259 9,029 9,029 9,029 10,351 10,351 10,351  in Portugal 8,813 8,575 8,575 8,575 9,942 9,942 9,942  in another Member State 9,413 9,185 9,185 9,185 10,493 10,493 10,493 No L 367/48 Official Journal of the European Communities 31 . 12. 88 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 1 1st period 2 2nd period 3 3rd period ' 4 4th period 5 5th period 6 6th period ?(') Products harvested in :  BLEU (Bfrs/Lfrs) 326,42 335,11 343,80 *352,49 352,49 352,49 282,96  Denmark (Dkr) 59,77 61,36 62,95 64,54 64,54 64,54 51,81  Federal Republic of Germany\ \ \ l \ (DM) 15,96 16,39 16,81 17,24 17,24 17,24 13,84  Greece (Dr) 297,18 324,36 351,54 378,72 378,72 378,72 161,28  Spain (Pta) 1 042,48 1 070,24 1 098,00 1 125,75 1 125,75 1 125,75 903,69  France (FF) 51,23 52,59 53,96 55,32 55,32 55,32 44,40  Ireland ( £ Irl) 5,685 5,837 5,989 6,141 6,141 6,141 4,926  Italy (Lit) 11 168 11 465 11 762 12 060 12 060 12 060 9 681  Netherlands (Fl) 17,89 18,37 18,85 19,32 19,32 19,32 15,51  Portugal (Esc) 1 270,93 1 304,77 1 338,61 1 372,45 1 372,45 1 372,45 1 101,72  United Kingdom ( £) 4,220 4,415 4,536 4,658 4,658 4,658 3,685 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 55,05,  Peas, and field beans used in Portugal (Esc) : 59,22 . ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 (') Products harvested in :  BLEU (Bfrs/Lfrs) 399,57 400,01 408,70 417,39 464,76 464,76 395,23  Denmark (Dkr) 73,16 73,24 74,84 76,43 85,10 85,10 72,37  Federal Republic of Germany (DM) 19,54 19,56 19,98 20,41 22,73 22,73 19,33  Greece (Dr) 578,14 573,61 600,79 627,97 809,90 809,90 592,46  Spain (Pta) 1 276,1 1 1 277,50 1 305,26 1 333,02 1 484,30 1 484,30 1 262,23  France (FF) 62,72 62,79 64,15 65,52 72,96 72,96 62,04  Ireland ( £ Irl) 6,965 6,973 7,125 7,277 8,105 8,105 6,890  Italy (Lit) 13 670 13 685 13 983 14 280 15 901 15 901 13 522  Netherlands (Fl) 21,90 21,93 22,40 22,88 25,48 25,48 21,67  Portugal (Esc) 1 555,76 1 557,45 1 591,29 1 625,13 1 809,57 1 809,57 1 538,84  United Kingdom ( £) 5,270 5,341 5,462 5,584 6,260 6,260 5,287 Amounts to be deducted in the || \ || case of use : II Il\\  Spain (Pta) 17,89 18,20 18,20 18,20 16,50 16,50 16,50  Portugal (Esc) 84,60 86,11 86,11 86,11 77,83 77,83 77,83 31 . 12. 88 Official Journal of the European Communities No L 367/49 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : -  BLEU (FB/Flux) 0,00 0,00 0,00 89,48 0,00 0,13 0,52 0,00 0,00 0,00 11,60  Denmark (Dkr) 0,00 0,00 0,00 16,38 0,00 0,02 0,10 0,00 0,00 0,00 2,12  Federal Republic of Germany I \ \ I \ I I I (DM) 0,00 0,00 0,00 4,38 0,00 0,01 0,03 0,00 0,00 0,00 0,57  Greece (Dr) 0,00 0,00 0,00 343,67 0,00 0,50 2,00 0,00 0,00 0,00 44,55  Spain (Pta) 0,00 0,00 0,00 285,78 0,00 0,42 1,66 0,00 0,00 0,00 37,04  France (FF) 0,00 0,00 0,00 14,06 0,00 0,02 0,08 0,00 0,00 0,00 1,82  Ireland ( £ Irl) 0,000 0,000 0,000 1,566 0,000 0,002 0,009 0,000 0,000 0,000 0,203  Italy (Lit) 0 0 0 3061 0 4 18 0 0 0 397  Netherlands (Fl) 0,00 0,00 0,00 4,91 0,00 0,01 0,03 0,00 0,00 0,00 0,64  Portugal (Esc) 0,00 0,00 0,00 348,40 0,00 0,51 2,02 0,00 0,00 0,00 45,16  United Kingdom ( £) 0,000 0,000 0,000 1,284 0,000 0,002 0,007 0,000 0,000 0,000 0,166 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) I Current1 1st period2 2nd period3 3rd period4 4th period5 5th period6 6th period7 (') Products harvested in : I  BLEU (Bfrs/Lfrs) 453,46 459,69 468,38 482,58 514,55 514,55 445,01  Denmark (Dkr) 83,03 84,17 85,76 88,36 94,22 94,22 81,48  Federal Republic of Germany (DM) 22,17 22,48 22,90 23,60 25,16 25,16 21,76  Greece (Dr) 785,11 802,83 830,01 878,33 1 001,10 1 001,10 783,66  Spain (Pta) 1 448,21 1 468,11 1 495,87 1 541,20 1 643,29 1 643,29 1 421,23  France (FF) 71,19 72,16 73,53 75,76 80,78 80,78 69,86  Ireland ( £ Irl) 7,908 8,017 8,169 8,417 8,976 8,976 7,761  Italy (Lit) 15 514 15 727 16 024 16 510 17 604 17 604 15 225  Netherlands (Fl) 24,86 25,20 25,68 26,45 28,21 28,21 24,40  Portugal (Esc) 1 765,57 1 789,83 1 823,67 1 878,94 2 003,40 2 003,40 1 732,67  United Kingdom ( £) 6,043 6,192 6,314 6,514 6,970 6,970 5,997 Amounts to be deducted in the l case of use : IIIlllIIIIII  Spain (Pta) 15,88 16,04 16,04 15,88 14,65 14,65 14,65  Portugal (Esc) 75,20 75,77 75,77 74,83 69,37 69,37 69,37 No L 367/50 Official Journal of the European Communities 31 . 12. 88 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 89,48 0,00 0,13 0,52 0,00 0,00 0,00 11,60  Denmark (Dkr) 0,00 0,00 0,00 16,38 0,00 0,02 0,10 0,00 0,00 0,00 2,12  Federal Republic of Germany \ \ \ \ (DM) 0,00 0,00 0,00 4,38 0,00 0,01 0,03 0,00 0,00 0,00 0,57  Greece (Dr) 0,00 0,00 0,00 343,67 0,00 0,50 2,00 0,00 0,00 0,00 44,55  Spain (Pta) 0,00 0,00 0,00 285,78 0,00 0,42 1,66 0,00 0,00 0,00 37,04  France (FF) 0,00 0,00 0,00 14,06 0,00 0,02 0,08 0,00 0,00 0,00 1,82  Ireland ( £ Irl) 0,000 0,000 0,000 1,566 0,000 0,002 0,009 0,000 0,000 0,000 0,203  Italy (Lit) 0 0 0 3 061 0 4 18 0 0 0 397  Netherlands (Fl) 0,00 0,00 0,00 4,91 0,00 0,01 0,03 0,00 0,00 0,00 0,64  Portugal (Esc) 0,00 0,00 0,00 348,40 0,00 0,51 2,02 0,00 0,00 0,00 45,16  United Kingdom ( £) 0,000 0,000 0,000 1,284 0,000 0,002 0,007 0,000 0,000 0,000 0,166 ANNEX VII Partial aid Sweet lupins intended for used in animal feed : (in national currency per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 (') Products harvested in : \ I I  BLEU (Bfrs/Lfrs) 454,52 443,52 443,52 443,52 506,67 506,67 506,67  Denmark (Dkr) 83,23 81,21 81,21 81,21 92,78 92,78 92,78  Federal Republic of Germany (DM) 22,23 21,69 21,69 21,69 24,78 24,78 24,78  Greece (Dr) 722,00 679,72 679,72 679,72 922,29 922,29 922,29  Spain (Pta) 1 451,61 1 416,45 1 416,45 1 416,45 1 618,16 1 618,16 1 618,16  France (FF) 71,35 69,62 69,62 69,62 79,54 79,54 79,54  Ireland ( £ Irl) 7,925 7,732 7,732 7,732 8,837 8,837 8,837  Italy (Lit) 15 550 15 174 15 174 15 174 17 334 17 334 17 334  Netherlands (Fl) 24,92 24,31 24,31 24,31 27,78 27,78 27,78  Portugal (Esc) 1 769,71 1 726,84 1 726,84 1 726,84 1 972,76 1 972,76 1 972,76  United Kingdom ( £) 6,026 5,938 5,938 5,938 6,840 6,840 6,840 Amounts to be deducted in the l \\ case of use in : \\ Il  Spain (Pta) 23,75  24,06 24,06 24,06 21,90 21,90 21,90  Portugal (Esc) 112,80 114,68 114,68 114,68 103,59 103,59 103,59 31 . 12. 88 Official Journal of the European Communities No L 367/51 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 65,08 0,00 0,10 0,38 0,00 0,00 0,00 8,44  Denmark (Dkr) 0,00 0,00 0,00 11,92 0,00 0,02 0,07 0,00 0,00 0,00 1,54  Federal Republic of Germany IlIl I I I I \ (DM) 0,00 0,00 0,00 3,18 0,00 0,00 0,02 0,00 0,00 0,00 0,41  Greece (Dr) 0,00 0,00 0,00 249,94 0,00 0,37 1,45 0,00 0,00 0,00 32,40  Spain (Pta) 0,00 0,00 0,00 207,84 0,00 0,30 1,21 0,00 0,00 0,00 26,94  France (FF) 0,00 0,00 0,00 10,22 0,00 0,01 0,06 0,00 0,00 0,00 1,33  Ireland ( £ Irl) 0,000 0,000 0,000 " 1,139 0,000 0,002 0,007 0,000 0,000 0,000 0,148  Italy (Lit) 0 0 0 2 226 0 3 13 0 0 0 289  Netherlands (Fl) 0,00 0,00 0,00 3,57 0,00 0,01 0,02 0,00 0,00 0,00 0,46  Portugal (Esc) 0,00 0,00 0,00 253,38 0,00 0,37 1,47 0,00 0,00 0,00 32,84  United Kingdom ( £) 0,000 0,000 0,000 0,934 0,000 0,001 0,005 0,000 0,000 0,000 0,121 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 169,610 131,552 6,90403 0,76841 1 1 505,20 2,31943 169,216 0,638867 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and related measures and the abatement for that marketing year.